     Case 2:20-cv-00212-JAM-CKD Document 37 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELLA W. HORN,                                      No. 2:20-cv-00212-JAM-CKD (PS)
12                        Plaintiff,
13            v.                                         ORDER
14    EXPERIS US, INC., A MANPOWER
      BRAND COMPANY,
15
                          Defendant.
16

17           Before the court is plaintiff’s motion to waive the cost of court transcripts related to her

18   pending appeal. (ECF No. 34.) “Production of the transcript at government expense for an

19   appellant in forma pauperis in a civil case is proper under 28 U.S.C. § 753 if a trial judge certifies

20   that the appeal is not frivolous and presents a substantial question.” McKinney v. Anderson, 924

21   F.2d 1500, 1511 (9th Cir.), overruled on other grounds by Helling v. McKinney, 502 U.S. 903

22   (1991). The relief under section 753 is permissive. Id. Here, this court never granted plaintiff in

23   forma pauperis status because plaintiff never submitted a proper application. In addition, this

24   /////

25   /////

26   /////

27   /////

28   /////
                                                         1
     Case 2:20-cv-00212-JAM-CKD Document 37 Filed 11/17/20 Page 2 of 2


 1   court is unable to certify that plaintiff’s pending appeal is not frivolous and presents a substantial

 2   question. Accordingly, plaintiff’s request for court transcripts at the government’s expense is

 3   DENIED.

 4   Dated: November 17, 2020
                                                       _____________________________________
 5
                                                       CAROLYN K. DELANEY
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7   17.212.appeal

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
